IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHARLES M. SMITH,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3807

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 3, 2017.

An appeal from an order of the Circuit Court for Santa Rosa County.
Ross M. Goodman, Judge.

Michael R. Rollo, Pensacola, for Appellant.

Pamela Jo Bondi, Attorney General, and Charlie Lee, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.